In an action to recover damages for personal injuries, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Queens County (Berke, J.), dated July 14, 1997, which, upon granting the motion of the defendant Sara Elizabeth Kindler to dismiss the complaint insofar as asserted against her for lack of personal jurisdiction, dismissed the complaint insofar as asserted against that defendant.
Ordered that the order and judgment is affirmed, with costs.
We agree with the Supreme Court that the plaintiff did not sustain her burden of establishing jurisdiction over the person of the defendant Sara Elizabeth Kindler under the long-arm statute (see, CPLR 302 [a]; Bramwell v Tucker, 107 AD2d 731). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.